DETAILED ACTION
The communication dated 9/21/2002 has been entered and fully considered.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the working end” in lines 12-13. It is unclear which working end the Applicant is referring to. For the purposes of compact prosecution, the Examiner is interpreting the working end to be the first working end. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAI (U.S. PGPUB 2019/0077002).
Regarding claim 1, TSAI teaches: A bicycle tire repair device (TSAI teaches a repair device [Abstract]) comprising: a main body (main body (20) [0035]) having a first working end which has an air inlet port useful for connecting with an object that outputs air (TSAI teaches the foldable tool kit (10) includes a valve connector [0043]) and an air outlet port useful for receiving a valve of a tire to be repaired (TSAI teaches the valve connector (70) has a first valve adaption section (72) and a second valve adaptation section (74) [0043]. The second valve adaptation section (74) can be fitted and connected with a high-pressure air steel cylinder [0043]. The first valve adaptation section (72) can be fitted and connected with a valve of a tire [0043].) and a second working end which includes a tire repair needle being movable between an extended position and a retracted position (TSAI teaches the tool includes a chuck (30) [0035]. TSAI teaches the chuck (30) is a tire reparation chuck [0038]. TSAI teaches the chuck (30) can be rotated around the shaft rod (23) as a center to be received in the receiving space (24) of the main body (20) or outward folded for use [0038; Fig. 4]), and wherein the tire repair needle has a fixed end pivotally connected with the main body (TSAI teaches one end of the chuck (30) is a pivoted end (32) pivotally disposed on a shaft rod (23) disposed at one end of the main body (20) [0038]).
Regarding claim 2, TSAI teaches: wherein the first working end and the second working end are at different sides of the main body (TSAI shows the valve connector (70) and the chuck (30) are on different sides of the main body (20) [Fig. 4]).
Regarding claim 3, TSAI teaches: wherein the working end is adjacent to a first end of the main body (TSAI shows the chuck is a working end and is adjacent to a first end of the main body (20) [Fig. 4]), and wherein the main body has a second end opposite the first end and extends from the first end to the second end along a length direction thereof (TSAI shows the main body (20) has a second end opposite the first end and extends along the length [Fig. 4]).
Regarding claim 4, TSAI teaches: wherein the air inlet port and the air outlet port open at different directions (TSAI teaches first valve adaption section (72) and a second valve adaptation section (74) are open at different directions [Fig. 4; 0043]).
Regarding claim 5, TSAI teaches: wherein the air inlet port opens in a direction toward the second end of the main body (TSAI shows the first valve adaption section (72) is directed toward the second end of the main body (20) [Fig. 4]).
Regarding claim 6, TSAI teaches: wherein the tire repair needle is configured to hold a tire repair strip and to insert the tire repair strip into the tire to be repaired (TSAI teaches a tire reparation strip (90) is chucked by the chuck section (34) of the chuck (30) and inserted into the puncture of the tire [0049]), wherein the tire repair needle has a free end on which the tire repair strip is mounted (TSAI teaches the chuck (30) has a chuck section (34) having two chucking plates (36) spaced from each other and can be elastically expanded to hold the tire reparation member [0038]), wherein the tire repair needle, in the retracted position, extends toward the second end of the main body, and wherein the tire repair needle, in the extended position, extends away from the second end of the main body (TSAI teaches one end of the chuck (30) is a pivoted end (32) pivotally disposed on a shaft rod (23) disposed at one end of the main body (20), whereby the chuck (30) can be rotated around the shaft rod (23) as a center to be received in the receiving space (24) of the main body (20) or outward folded for use [0038; Fig. 4]).
Regarding claim 7, TSAI teaches: further comprising a bicycle tool connected with the main body (TSAI teaches a grinding tool (40) connected with the main body (20) [0039; Fig. 4]), wherein the bicycle tool is movable between an extended position and a retracted position, wherein the tool is pivotally connected with the main body (TSAI teaches one end of the grinding tool (40) is a pivoted end (42) pivotally disposed on a shaft rod (23) disposed at one end of the main body (20), whereby the grinding tool (40) can be rotated to be received in the receiving space (24) of the main body (20) or outward folded for use [0039; Fig. 4]), and wherein the bicycle tool and the tire repair needle are pivotal about an axis (TSAI teaches the grinding tool (40) and the chuck (30) are pivotal about the rod (23), which is an axis [Fig. 4; 0038-0039]).
Regarding claim 8, TSAI teaches: wherein the main body has a hollow interior with an opening for storing a tire repair strip and a cap selectively closing and opening the opening of the hollow interior (TSAI teaches the tool kit (10) includes a main body (20) and at least one tire reparation member (90) [Fig. 4; 0035]. TSAI teaches two tire reparation members (90) are received in a first chamber (25) of the main body (20) [0045; Figs. 5, 8]. TSAI teaches a first outer cover (110) is detachably disposed on the outer wall face of the first sideboard )21_ to cover the first chamber (25) [0047; Fig. 5]).
Regarding claim 13, TSAI teaches: wherein the main body has a hollow interior with an opening for storing a tire repair strip and a cap selectively closing and opening the opening of the hollow interior (TSAI teaches the tool kit (10) includes a main body (20) and at least one tire reparation member (90) [Fig. 4; 0035]. TSAI teaches two tire reparation members (90) are received in a first chamber (25) of the main body (20) [0045; Figs. 5, 8]. TSAI teaches a first outer cover (110) is detachably disposed on the outer wall face of the first sideboard )21_ to cover the first chamber (25) [0047; Fig. 5]).
Regarding claim 14, TSAI teaches: wherein the main body has a hollow interior with an opening for storing a tire repair strip and a cap selectively closing and opening the opening of the hollow interior (TSAI teaches the tool kit (10) includes a main body (20) and at least one tire reparation member (90) [Fig. 4; 0035]. TSAI teaches two tire reparation members (90) are received in a first chamber (25) of the main body (20) [0045; Figs. 5, 8]. TSAI teaches a first outer cover (110) is detachably disposed on the outer wall face of the first sideboard )21_ to cover the first chamber (25) [0047; Fig. 5]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (U.S. PGPUB 2019/0077002), in view of Kerner et al. (U.S. PGPUB 2018/0141396), hereinafter KERNER.
Regarding claim 9, TSAI teaches all of the claimed limitations as stated above, but is silent as to: further comprising a support coupled to the main body for bearing the object.
In the same field of endeavor, bicycles, KERNER teaches a cartridge sleeve (95) for holding the gas cylinder (2) [0115; Fig. 35-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI, by having a sleeve to hold the gas cylinder, as suggested by KERNER, in order to more easily grab the gas cylinder (2) and easier manipulation of the repair tool (1) and the rotation of the gas cylinder (2) [0113].
Claim(s) 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (U.S. PGPUB 2019/0077002), in view of Retief (U.S. PGPUB 2010/0264184), hereinafter RETIEF.
Regarding claim 10, TSAI teaches all of the claimed limitations as stated above, but is silent as to: further comprising a mount mountable on a bicycle, wherein the mount has an attaching portion for attaching to the bicycle, wherein the mount has a holding portion for releasably holding the main body, and wherein when the mount and the main body are to be carried by the bicycle, the mount is attached to the bicycle and the main body is held by the holding portion, respectively.
In the same field of endeavor, bicycles, RETIEF teaches a mounting device (2) [0025; 6]. RETIEF teaches the mounting device (2) has an attaching portion (carrier (20)) for engaging with the bicycle (1), such as engaging with the bicycle frame (10) [0026; Fig. 6]. RETIEF teaches the mounting device (2) further comprises a housing (30) for carrying a main body of a bottle (41-42) [0027; 0029; Fig. 6]. RETIEF teaches the mounting device (2) is attached to the bicycle and the main body of the bottle is held by the housing [Fig. 6]. RETIEF also teaches the housing can carry repair kits (83) [0030; Fig. 5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI, by having a mounting device to hold the main body of a device, as suggested by RETIEF, in order to have a mounting device for mounting or attaching to a bicycle and for easily supporting various bicycle accessories [0002].
Regarding claim 15, TSAI teaches all of the claimed limitations as stated above, but is silent as to: further comprising a mount mountable on a bicycle, wherein the mount has an attaching portion for attaching to the bicycle, wherein the mount has a holding portion for releasably holding the main body, and wherein when the mount and the main body are to be carried by the bicycle, the mount is attached to the bicycle and the main body is held by the holding portion, respectively.
In the same field of endeavor, bicycles, RETIEF teaches a mounting device (2) [0025; 6]. RETIEF teaches the mounting device (2) has an attaching portion (carrier (20)) for engaging with the bicycle (1), such as engaging with the bicycle frame (10) [0026; Fig. 6]. RETIEF teaches the mounting device (2) further comprises a housing (30) for carrying a main body of a bottle (41-42) [0027; 0029; Fig. 6]. RETIEF teaches the mounting device (2) is attached to the bicycle and the main body of the bottle is held by the housing [Fig. 6]. RETIEF also teaches the housing can carry repair kits (83) [0030; Fig. 5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI, by having a mounting device to hold the main body of a device, as suggested by RETIEF, in order to have a mounting device for mounting or attaching to a bicycle and for easily supporting various bicycle accessories [0002].
Regarding claim 16, TSAI teaches all of the claimed limitations as stated above, but is silent as to: further comprising a mount mountable on a bicycle, wherein the mount has an attaching portion for attaching to the bicycle, wherein the mount has a holding portion for releasably holding the main body, and wherein when the mount and the main body are to be carried by the bicycle, the mount is attached to the bicycle and the main body is held by the holding portion, respectively.
In the same field of endeavor, bicycles, RETIEF teaches a mounting device (2) [0025; 6]. RETIEF teaches the mounting device (2) has an attaching portion (carrier (20)) for engaging with the bicycle (1), such as engaging with the bicycle frame (10) [0026; Fig. 6]. RETIEF teaches the mounting device (2) further comprises a housing (30) for carrying a main body of a bottle (41-42) [0027; 0029; Fig. 6]. RETIEF teaches the mounting device (2) is attached to the bicycle and the main body of the bottle is held by the housing [Fig. 6]. RETIEF also teaches the housing can carry repair kits (83) [0030; Fig. 5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI, by having a mounting device to hold the main body of a device, as suggested by RETIEF, in order to have a mounting device for mounting or attaching to a bicycle and for easily supporting various bicycle accessories [0002].
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (U.S. PGPUB 2019/0077002), and Retief (U.S. PGPUB 2010/0264184), hereinafter RETIEF, as applied to claim 10 above, and further in view of Studdiford et al. (U.S. 5,833,188), hereinafter STUDDIFORD.
Regarding claim 11, TSAI and RETIEF teach all of the claimed limitations as stated above, but are silent as to: wherein the holding portion is elastic. In the same field of endeavor, bicycles, STUDDIFORD teaches a base (14) that is made out of an elastomer having a PVC base [Col. 8, lines 8-10; Fig. 3]. STUDDIFORD teaches the mounting base (14) is advantageously constructed of a material which is soft so that it will not damage the finish of the bicycle, is sticky so that it is able to snugly secure accessories, and is flexible and strong so as to allow mounting base (14) to deform to accommodate a variety of shapes and sizes, yet withstand stress forces [Col. 8, lines 3-8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI and RETIEF, by having the mounting base be elastic, as suggested by STUDDIFORD, in order for the base to be flexible to deform to accommodate a variety of shapes and sizes, yet withstand stress forces [Col. 8, lines 3-8].
Regarding claim 12, STUDDIFORD further teaches: wherein the attaching portion is a flexible strap (STUDDIFORD teaches a fabric strap is used to releasably secure the mounting base (14) [Col. 7, lines 19-24]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (U.S. PGPUB 2019/0077002), in view of Retief (U.S. PGPUB 2010/0264184), hereinafter RETIEF, as applied to claim 15 above, and further in view of Kerner et al. (U.S. PGPUB 2018/0141396), hereinafter KERNER.
Regarding claim 17, TSAI teaches all of the claimed limitations as stated above, but is silent as to: further comprising a support coupled to the main body for bearing the object.
In the same field of endeavor, bicycles, KERNER teaches a cartridge sleeve (95) for holding the gas cylinder (2) [0115; Fig. 35-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI, by having a sleeve to hold the gas cylinder, as suggested by KERNER, in order to more easily grab the gas cylinder (2) and easier manipulation of the repair tool (1) and the rotation of the gas cylinder (2) [0113].
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (U.S. PGPUB 2019/0077002), in view of Retief (U.S. PGPUB 2010/0264184), hereinafter RETIEF, as applied to claim 16 above, and further in view of Kerner et al. (U.S. PGPUB 2018/0141396), hereinafter KERNER.
Regarding claim 18, TSAI teaches all of the claimed limitations as stated above, but is silent as to: further comprising a support coupled to the main body for bearing the object.
In the same field of endeavor, bicycles, KERNER teaches a cartridge sleeve (95) for holding the gas cylinder (2) [0115; Fig. 35-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TSAI, by having a sleeve to hold the gas cylinder, as suggested by KERNER, in order to more easily grab the gas cylinder (2) and easier manipulation of the repair tool (1) and the rotation of the gas cylinder (2) [0113].
Regarding claim 19, TSAI teaches: wherein the air inlet port and the air outlet port open at different directions (TSAI teaches first valve adaption section (72) and a second valve adaptation section (74) are open at different directions [Fig. 4; 0043]).
Regarding claim 20, TSAI teaches: wherein the air inlet port and the air outlet port open at different directions (TSAI teaches first valve adaption section (72) and a second valve adaptation section (74) are open at different directions [Fig. 4; 0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748